Citation Nr: 0915363	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  01-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hypertension with cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case later came under the 
jurisdiction of the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In February 2008, the Veteran underwent a VA examination to 
determine the severity of his service-connected heart 
disability.  Clinical notes taken in conjunction with that 
examination indicate that the Veteran was referred to the VA 
cardiology clinic on April 7, 2008, and scheduled for a left 
heart catheterization on April 21, 2008.  To date, the claims 
filed does not contain any such records documenting the 
catheterization procedure or its results.  These records 
would be helpful in the adjudication of the Veteran's 
increase rating claim as they may indicate the extent to 
which, if any, his heart condition has increased in severity.  

Indeed, VA's duty to assist the Veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and 
extent of the Veteran's disability.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2008).  Therefore, since it appears that not 
all of the medical evidence relating to the Veteran's heart 
disability was complete at the time of the February 2008 VA 
examination, an addendum should be obtained once the VA 
cardiology records are associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's 
medical records from the VA Medical 
Center(s) in Shreveport, Louisiana for any 
treatment for his cardiovascular 
disabilities from February 2008 and 
thereafter, to include any records 
documenting the scheduled April 21, 2008, 
left heart catheterization.  If the 
records are not available, that fact 
should be entered in the claims file and 
communicated to the Veteran.  

2.  Once the record is complete, obtain an 
addendum to the February 2008 VA 
examination report, which takes into 
account all relevant evidence of record.  
If the reviewing examiner determines that 
objective examination of the Veteran is 
necessary, then the Veteran should be 
scheduled for the appropriate VA 
examination.  

The examiner should provide an opinion 
regarding the nature and current severity 
of the Veteran's service-connected 
hypertension with cardiomegaly by 
addressing the following:

*	The examiner should identify all 
current cardiovascular conditions and 
diagnoses related to the 
heart/cardiovascular system.  

*	The examiner should then specify 
which diagnoses, to include 
hypertensive heart disease, are 
components of the Veteran's service-
connected hypertension with 
cardiomegaly. 

*	The examiner should specifically 
address whether it is at least as 
likely as not (50 percent or more 
likelihood) that the Veteran's 
ejection fraction readings of 50 
percent and 47 percent are 
attributable to the service-connected 
hypertension with cardiomegaly.  See 
VA examinations, dated June 2005 and 
February 2008.  

The claims file must be made available 
to the examiner.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  Then, readjudicate the Veteran's claim 
for an increased evaluation for 
hypertension with cardiomegaly, currently 
evaluated as 10 percent disabling.  If any 
benefit sought on appeal remains denied, 
provide the Veteran with an SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


